Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	Claims 1-20 are presented for examination.
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments and amendment filed 01/19/21 have been fully considered, and they are persuasive and claims 1-20 are allowed.
The terminal disclaimer filed on 12/15/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9,990,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119